DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at cut-out portion on a corner of the distal end” and it is not clear if the “cut-out” is referring to the same cut-out recited in claim 2 or requiring another cut-out portion.  Appropriate correction is required.
Claim 10 recites the limitation "the mounting post" in line 4 and “the mating means” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the ground mounting legs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Komamine et al. (US 7,866,099).
Regarding claim 1, Komamine et al. (hereafter “D1”) discloses a structural bracket (fastening 1), comprising: a first planar portion (attaching portion 13 having insert hole 19), and a second planar (at part indicated at body 12) portion angularly positioned relative to the first planar portion (figure 4); a mounting tab (top portion of 12 having one or more hooks 11) coupled to the second planer portion proximate a distal end of the second planer portion (top of second planar portion at 12); a hook (11a or 11b) extending outwardly from the mounting tab at an angle (inherently at some angle), wherein the hook is configured to securely lock the structural bracket to a mating beam using an interference fit (hook attaches to beam cover portion 4 – col. 7, lines 63-67; col. 9, lines 12-17; figure 12).
Regarding claim 2, D1 discloses wherein second planer portion comprises a cut out portion at the distal end (area between tab hook members 11a/b – figure 5).
Regarding claim 3, D1 discloses wherein the mounting tab (top of 12) is located at the cut-out portion on a corner of the distal end (upper corners of 12 comprise hooks 11b and cutouts adjacent to them – figure 4).
Regarding claim 4, D1 discloses wherein the mounting tab (top of 12) extends both downwardly and outwardly from the second planer portion (tab includes hooks 11a/b which extend downwardly and outwardly – figure 4).
Regarding claim 5, D1 discloses wherein the hook (11a or 11b) extends leftwardly, rightwardly or both, from the mounting tab (hooks extend left/right when taking a side view along the plane of 12).
Regarding claim 7, D1 discloses wherein the hook (11a) is actuated via a rotational force provided by a user (hook is actuated by attachment of 4 at 41 which a user would rotate to fit against 11a – figure 12).
Regarding claim 8, D1 discloses wherein the bracket (1) is configured to attach structural elements of a solar mounting array (figure 9, 13).
Regarding claim 10, D1 discloses a solar mounting system for mounting a solar module of a solar module array (col. 5, lines 24-27), the system comprising: a plurality of mounting legs (longitudinal beams not shown but disclosed for attaching under lateral beams 2 – col. 7, lines 33-39); a frame (1/2/3/4) coupled to the mounting legs, wherein the frame configured to support at least one solar cell (title), and wherein the frame comprises: a plurality of mating beams (2); a plurality of structural brackets (see claim 1 above for discussion of the brackets), wherein the structural brackets are configured to be securely fixed to the mating beams, wherein the plurality of structural brackets comprise a first planar portion and a second planar portion angularly positioned relative to the first planar portion; a mounting tab coupled to the second planer portion proximate a distal end of the second planer portion; and a hook extending outwardly from the mounting tab at an angle, wherein the hook is configured to securely lock the structural bracket to a mating beam using an interference fit.
Regarding claims 11-14 and 16 see the discussions of claims 2-5 and 7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komamine et al. (US 7,866,099).
Regarding claims 6 and 15, D1 discloses further comprising at least one aperture (19) configured to mate with the mating beaming using a fastener (bolt 71; col. 9, lines 4-11), wherein the fastener is a threaded bolt and nut (71, nut 5).  D1 does not disclose specifically that aperture (19) is predrilled.  However, because aperture (19) is aligned and configured for connection to screw hole (53) using the same screw bolt (71) it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to also provide aperture (19) with pre-threaded configuration for secure fit as already taught by D1.
Regarding claim 9, D1 discloses bracket (1) being made from metal (col. 5, lines 38-45).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize steel as the metal choice for the bracket as well known material for high strength properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631